Citation Nr: 1820042	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-02 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative arthritis.


REPRESENTATION

Veteran represented by:	James Wardell, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1960 to December 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran attended a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in January 2018.  A transcript of that proceeding has been prepared and is associated with the file.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107 (a)(2) (2012).


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's cervical spine disability more closely approximates forward flexion to 15 degrees, with no evidence of unfavorable ankylosis of the entire cervical spine or incapacitating episodes having a duration of at least 4 weeks but less than 6 weeks during the past 12 months.

2. For the entire period on appeal, the Veteran's service-connected cervical spine disability has caused moderate radiculopathy of the left (minor) upper extremity.

3. The Veteran is right-handed.


CONCLUSIONS OF LAW

1. For the entire appeal period, the criteria for the assignment of a disability evaluation in excess of 10 percent for the service-connected cervical spine disability, but not greater than 30 percent, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes (DC) 5242 (2017).

2. For the entire appeal period, the criteria for a separate 30 percent rating for radiculopathy of the left upper extremity, but no higher, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. 3.102, 4.124a, DC 8510 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4, 38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's service-connected degenerative joint disease of the cervical spine is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5242. 

Under the General Rating Formula For Diseases and Injuries of the Spine, a 10 percent rating is assigned for lumbosacral spine disability manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine. 

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Diagnostic Code 5243, provides that intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula), or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.  

The Formula for Intervertebral Disc Syndrome provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Degenerative arthritis is evaluated under Diagnostic Code 5003, which provides that degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved; DC 5242, degenerative arthritis of the spine, in this case.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Factual Background and Analysis

The Veteran asserts that the disability rating for his service-connected cervical spine disability should have been evaluated at 30 percent disabling since his service connection was granted.  The Board agrees.

As noted above, the criteria of a 30 percent disability rating is met when forward flexion of the cervical spine is to 15 degrees or less.  The Veteran submitted a December 2017 Disability Benefits Questionnaire (DBQ) wherein his forward flexion was measured at 15 degrees.  Additionally, the Veteran submitted an August 2008 letter from his chiropractor referring the Veteran for an MRI and additional testing as "he showed a positive Foramina Compression test and a very limited cervical range of motion."  Finally, when the Veteran testified at his hearing, he offered credible testimony that the December 2017 DBQ most accurately reflected his symptomology throughout the period on appeal.

The Board notes that the Veteran attended a VA spine examination in May 2012.  The Veteran testified, credibly, that the examiner did not take into account any objective evidence of painful motion, and that the right and left lateral rotation measurements were noted incorrectly on the examination report.  The Veteran testified that the right and left lateral rotation measurements were noted to 50 degrees in initial testing and to 5 degrees in repetitive use testing, but that in his chart, the notation was to 5 degrees in initial testing, not 50.  The Board observes that the examiner checked "No" for whether the Veteran had additional limitation of range of motion following repetitive use testing.  As a change from 50 degrees of rotation to 5 degrees of rotation is a significant additional range of motion limitation, the Board finds that either the incorrect values were noted, or that the examiner wrongly checked the box for no additional limitation of motion.  Either way, the Board finds the examination results are of limited probative value for determining the severity of the Veteran's disability.  

Thus, the Board finds that the most probative evidence shows symptomology of severe limited range of motion, described as limited forward flexion to 15 degrees, for the entire period on appeal, and a 30 percent disability rating, but no higher, is warranted.

The Board observes that the December 2017 DBQ includes a diagnosis for intervertebral disc syndrome (IVDS), with the physician checking that the Veteran had at least one week of incapacitating episodes in the last 12 months, but less than 2 weeks.  Under DC 5243 for IVDS, such a finding results in a 10 percent disability rating.  As using DC 5242 with limitation of motion is more advantageous to the Veteran, the Board will not apply DC 5243, IVDS, for rating the Veteran's back disability.

Radiculopathy

Under Note 1 of the General Rating Formula for Diseases and Injuries of the Spine, associated objective neurological abnormalities, such as radiculopathy, are to be rated separately under an appropriate diagnostic code.  DC 8510 pertains to paralysis of the upper radicular group, fifth and sixth cervicals.   

The medical evidence indicates that the Veteran is right-handed and his radiculopathy symptoms are in his left upper extremity; therefore, the Board will consider the criteria pertaining to the minor extremity.  

A 20 percent rating is assignable for mild incomplete paralysis of the minor extremity.  A 30 percent rating is assignable for moderate incomplete paralysis of the minor extremity.  A 40 percent rating is assignable for severe incomplete paralysis of the minor extremity.  A 60 percent rating is assignable for complete paralysis of the upper radicular group of the minor extremity with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected.  38 C.F.R. § 4.124a, Diagnostic Code 8510.
The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Turning to the medical evidence of record, the December 2017 DBQ contains an evaluation for neurological symptoms as they relate to the Veteran's cervical spine disability.  The physician noted that the Veteran had radicular pain in the upper left extremity, described as constant and at times excruciating, intermittent, and dull, and noted as moderate.  The examiner indicated the severity of the Veteran's upper left extremity radiculopathy as moderate; the examiner also noted that the Veteran's right upper extremity was not affected.  The examiner noted that the C5-6 nerve roots, upper radicular group were involved, as well as the C7 nerve roots.

In April 2008, the Veteran was examined by a neurologist, subsequent to an MRI report.  The physician noted "chronic neck pain and severe left cervical radiculopathy with paresthesia and numbness in C5-6 distribution, etiologies degenerative disc disease and foraminal stenosis at these levels."

In sum, the Board observes that the Veteran has had radiculopathy symptoms through-out the period on appeal.  As noted above, the Veteran testified that the December 2017 DBQ most accurately reflected his symptomology.  The Board also observes that this examination included a thorough description of the Veteran's radiculopathy symptoms.  Accordingly, the Board finds the DBQ examination most probative in determining the severity of the Veteran' radiculopathy for rating purposes.  Therefore, a 30 percent disability rating for the Veteran's left upper extremity is warranted for the entire period on appeal.



ORDER

An initial rating in excess of 10 percent, but no greater than 30 percent, for cervical spine degenerative arthritis, is granted, subject to the laws and regulations governing the payment of monetary benefits.

For the entire period on appeal, a rating of 30 percent, but no higher, for moderate incomplete paralysis of the upper radicular group, left (minor) extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


